McDONALD, Justice.
The Florida Bar has petitioned the Court to amend rule 4-1.5(F)(4)(b)l.b., Rules Regulating The Florida Bar. The bar alleges that the proposed amendment is necessary to clarify how to calculate an appropriate maximum contingent fee. The proposed amendment has been published in The Florida Bar News, and no comments or suggestions have been received. After considering this proposal, we agree to its adoption. Therefore, rule 4-1.5(F)(4)(b)l.b. is amended to read as follows:
b. 40% of any recovery up to $1 million from the time of filing an answer or the demand for appointment of arbitrators through the trial of the case the entry of judgment;
This amendment will be effective upon the filing of this opinion.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.